Title: From Thomas Jefferson to Albert Gallatin, 24 November 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin
                     
                     Nov. 24. 08.
                  
                  1. the Comet & D.W. Coxe. I see in those papers no evidence but the letters of James Dixey & the protest of James Dixey; to which may be added the survey of a man chosen by himself to examine and report the state of the vessel. with such a surveyor no doubt every port in the W. Indies is prepared to assist the smugglers. Dixey himself being the principal Culprit, his evidence is null. on the other hand the circumstances the presumptions and the public reports from every quarter are so strong as that no jury, on the evidence before us, ought ever to acquit him as having performed the condition of his bond. much less ought we to be the dupes of it whose discretion has been substituted by the law that cases which would for ever be covered up in fraud might not escape the punishments of the law. I am so well convinced of the guilt of those concerned in the comet that I am of opinion that no vessel wherein any one of her owners have an interest, or in which James Dixey shall be found in any capacity ought ever to be permitted to clear out during the embargo. is not D. Clarke a partner in the Comet? if he is, he should be placed under the same interdict.
                  2. Lanphier, weigher and Measurer. I know nothing of him, but he can be easily known here. Genl. Mason, Saml. Hanson, Boyd have much acquaintance at Alexandria. I have sent for mr Boyd to call on me and will know from him or through him what Sanphier is. in the mean time be so good as to keep the thing open.
                  3. I return you Coffin’s letter. I had kept it with a view of inclosing it to Lt. Govr. Lincoln if nothing better could be done.
                  4. the application of Boyd of Boston to send a vessel to Calcutta is totally inadmissible.
                  5. the passengers to Guadaloupe. the blockade of the island is sufficient cause for refusing their application. but independant of that they have had 11. months to betake themselves home, and not having done it in that time, they must get home as they can, and we must now close this last door of indulgence.
                  6. The Cuba passengers are refused on the same ground.
                  7. The emigrants of Haity. they have trifled so long that they merit no further attention. at any rate all the vessels of the Mcneils should be considered as under interdict from the conduct of their owners, and the term of one, or two weeks only allowed to these people to find another & depart. otherwise their permission to be withdrawn.
                  8. It is true that in the case of the approaching sale of the city lots, there are three parties. 1. the Debtor, 2. the US. as principal Creditor, 3. the rest of the creditors who have a residuary interest, if any thing should remain. these last must be the most anxious of all to have the sale conducted under the most favorable circumstances, because nothing but extraordinary prices can produce the least chance of any residuum for them. I have instructed mr Monroe therefore to endeavor to obtain their consent, and with that of the Debtor to consider himself authorized to proceed in the sales with the proper discretion so as best to consult the interests of all: mr Duval’s opinion is sent to him. 
                  Affectte. salutations.
               